DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 does not claim a “first housing.”  Appropriate correction is required. Claim 9, and its respective dependent claims, are thereby rejected and will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perko et al. (hereinafter Perko) (US20150070825).

Regarding claim 1, Perko discloses a housing for an electronic device (10), the housing comprising: a first housing component (14) having a first engagement surface (Figure 2) disposed around its periphery (Figure 2); a second housing component (12)(18) (Paragraph 0021 – The locking ring 16 surrounds the perimeter of the glass 14, and concurrently the perimeter of the opening of the bezel 12) defining an interior volume (Figure 2) and having a second engagement surface (Figure 2) disposed around a periphery of the interior volume and aligned with the first engagement surface; and a connector (16) having a body (Figure 2) formed in a loop (Figure 4) disposed between the first and second engagement surfaces, the body having a first face (Figure 2) configured to engage with the first engagement surface of the first housing component and a second face (Figure 2), generally opposite the first face, configured to engage with the second engagement surface of the second housing component, wherein the connector is operable to, in response to a force compressing the first and second housing components together, seal the first housing component to the second housing component to enclose the interior volume. (Paragraph 0021)


    PNG
    media_image1.png
    331
    723
    media_image1.png
    Greyscale


Regarding claim 2, Perko discloses the housing of claim 1, wherein the first engagement surface includes a first protrusion (36) and the second engagement surface includes a second protrusion (34) and wherein the first face of the connector includes a first channel (42) aligned with the first protrusion and the second face of the connector includes a second channel (40) aligned with the second protrusion. (Paragraph 0022) (Figure 3)

Regarding claim 3, Perko discloses the housing of claim 2, wherein the first and second channels are vertically offset from each other enabling the connector to rotate in response to the force along an axis extending within the body between the first and second channels.


    PNG
    media_image2.png
    273
    279
    media_image2.png
    Greyscale


Regarding claim 4, Perko discloses the housing of claim 3, wherein the first and second channels extend fully around inner and outer peripheries of the body, respectfully, and wherein the axis extends throughout an entirety of the loop of the body.

Regarding claim 5, Perko discloses the housing of claim 1, wherein the connector retains a cross-sectional shape when the connector seals the first housing component to the second housing component to enclose the interior volume.

Regarding claim 7, Perko discloses the housing of claim 1, wherein the first housing component comprises an opaque material (Paragraph 0014 – glass 14 through which a display 20 can be viewed) allowing light and touch input to travel through the first housing component.

Regarding claim 8, Perko discloses the housing of claim 1, wherein the first face includes a first channel sized (42) and shaped to engage with a first protrusion (36) on the first engagement surface and the second face includes a second channel (40) sized and shaped to engage with a second protrusion (34) on the second engagement surface, wherein a center axis (Figure 3) of the first channel and a center axis of the second channel are offset along a vertical direction.

Regarding claim 9, as best understood, Perko discloses an electronic device, comprising: a housing (12)(14(18) comprising: an opaque cover (14) having a first engagement surface disposed around its periphery; a second housing (12)(18) component having a recessed region (Figure 2) and a second engagement surface (Figure 2) disposed around a periphery of the recessed region and aligned with the first 

Regarding claim 10, Perko discloses the housing of claim 9, wherein the connector includes a body (Figure 4) formed in a loop and having a first face configured to engage with the first engagement surface of the opaque cover and a second face, generally opposite the first face configured to engage with the second engagement surface of the second housing component. (Figure 2)

Regarding claim 11, Perko discloses the housing of claim 10, wherein the first engagement surface includes a first protrusion (36) and the second engagement surface includes a second protrusion (34) and wherein the first face of the connector includes a first channel (42) aligned with the first protrusion and the second face of the connector includes a second channel (40) aligned with the second protrusion where the first and second channels are axially offset from each other and the connector is 

Regarding claim 13, Perko discloses the electronic device of claim 9, wherein the connector comprises one or more restraining features and at least one of the opaque cover or second housing component engages the one or more restraining features to form a watertight joint. (Paragraph 0019 – there can also be a gasket 26 between the glass 14 and the bezel 12. An example of a suitable gasket material would be nitrile rubber. The gasket 26 can act as a sealing element between the bezel 12 and the glass 

Regarding claim 14, Perko discloses the electronic device of claim 9, further comprising a compressible seal (24) disposed adjacent to the connector in a watertight joint.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al. (hereinafter Perko) (US20150070825) in view of Han (US20110032690).
Regarding claim 6, Perko discloses the housing of claim 1.
Perko does not expressly disclose wherein the connector comprises an electrical trace on an exterior surface of the connector, the electrical trace connecting electrical components.
Han wherein the connector comprises (180) an electrical trace on an exterior surface of the connector, the electrical trace connecting electrical components. (Paragraph 0049)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to incorporate the electrical trace of Han on an exterior surface of the connector of Perko.
One having ordinary skill in the art may have been motivated to do so to shield the electrical components from electromagnetic waves.

Regarding claim 12, Perko discloses the electronic device of claim 9.
Perko does not expressly disclose wherein the connector comprises an electronic trace for connecting electronic components disposed within the housing of the electronic device.
Han wherein the connector (180) comprises an electronic trace for connecting electronic components disposed within the housing of the electronic device. (Paragraph 0049)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to incorporate the electrical trace of Han on an exterior surface of the connector of Perko.
One having ordinary skill in the art may have been motivated to do so to shield the electrical components from electromagnetic waves.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the body having an upper and a lower member joined by a neck and a first face spaced apart from a second face, wherein each of the first and second faces extend along portions of the upper member, the neck, and the lower member, and wherein the upper and lower members are configured to contract when the connector is in the engaged position, as claimed in combination with the remaining limitations of independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20140135081.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                      



12/4/2021